430 F.2d 1182
Gervase J. PURCELL, Jr., Gregory Horan, John R. Keenan,Samuel J. Rosato, James J. Higgins, and Ronald McGuigan, onbehalf of Local 169, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, a Labor Organizationv.Frank KEANE, Archie McGowan, Frank Burdy, Bernard Marcus,Andrew O'Hara and William Maloney, Appellants, andFireman's Fund American Insurance Co.Edward J. Hartsough-- defendant on counterclaim.
No. 18003.
United States Court of Appeals, Third Circuit.
Argued Oct. 6, 1970.Decided Oct. 12, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John Morgan Davis, Judge.
Nelson J. Romisher, Philadelphia, Pa., for appellants.
Malcolm H. Waldron, Philadelphia, Pa.  (James A. Burgess, Jr., Philadelphia, Pa., on the brief), for appellees.
Before HASTIE, Chief Judge, and STALEY and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal is from an order of the district court dismissing appellants' counterclaim.  The order was certified as final in accordance with Rule 54(b) of the F.R.Civ.P., requisite for perfection of an appeal.


2
The counterclaim was brought against the plaintiffs in their individual capacities.  There is no reason why in this situation the rationale of Higgins v. Shenango Pottery Co., 99 F. Supp. 522 (W.D.Pa. 1951), does not apply.  Therefore, the order of the district court will be affirmed.